 Case
MIE         2:19-cv-10735-LVP-DRG
    (Rev. 09/17)                                           ECF
                 Order of Recusal and Reassignment of District Judge No.   7 filed 05/06/19     PageID.74     Page 1 of 1



                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF MICHIGAN

MALIBU MEDIA, LLC,


                      Plaintiff(s),                                             Case No. 19-10735

v.                                                                              Honorable Terrence G. Berg

JOHN DOE, subscriber assigned IP address                                        Magistrate Judge David R. Grand
68.40.30.47,
                      Defendant(s).
                                                                           /

                                           ORDER OF RECUSAL AND REASSIGNMENT

           A review of the record has revealed cause for recusal of the undersigned district judge. Pursuant to

28 U.S.C. § 455(a), the Clerk is hereby directed to reassign this matter by blind draw to another district judge for

further proceedings.


Date: May 6, 2019                                                              s/Terrence G. Berg
                                                                               Terrence G. Berg
                                                                               U.S. District Judge




Pursuant to this order, this case is reassigned to District Judge Linda V. Parker                                           .
Case assignment credit will be given to the appropriate Judicial Officers.


                                                             Certificate of Service

        I hereby certify that on this date a copy of the foregoing Order was served upon the parties and/or counsel
of record herein by electronic means or first class U.S. mail.


Date: May 6, 2019                                                              s/N. Ahmed
                                                                                       Deputy Clerk
